In the Missouri Court of Appeals
                                 Eastern District
                                                DIVISION FOUR

    MALCOLM COUCH,                                            )   No. ED108008
                                                              )
          Appellant,                                          )   Appeal from the Circuit Court of
                                                              )   St. Louis County
    vs.                                                       )
                                                              )   Honorable David L. Vincent III
    STATE OF MISSOURI,                                        )
                                                              )
          Respondent.                                         )   Filed: October 27, 2020

                                                   Introduction

          Malcolm Couch (“Movant”) appeals the denial of his Rule 24.0351 motion for post-

conviction relief after an evidentiary hearing. Movant pled guilty to six counts of unlawful

merchandising practices in violation of section 407.020.2 He was sentenced as a prior and

persistent offender to consecutive terms of three years’ imprisonment in the Missouri Department

of Corrections (“DOC”) on the first five counts and a concurrent term of three years’ imprisonment

in the DOC on the remaining count for a total of fifteen years in the DOC. This sentence was to

run concurrent with a sentence Movant was serving in federal prison at the time of his plea.




1
  All rule citations are to the Missouri Supreme Court Rules (2018), which was the version of the rules in effect at the
time Movant’s pro se motion for post-conviction relief was filed on May 7, 2018, unless otherwise indicated.
2
  All statutory references are to RSMo (2012), which was the version of the statute in effect at the time the charged
crime was committed, unless otherwise indicated.
Movant timely filed a Rule 24.035 motion, alleging six claims, which the motion court denied after

an evidentiary hearing.

        Movant raises four points on appeal, contending the motion court clearly erred by denying

the claims in his Rule 24.035 motion. In his first point, Movant argues one of the State’s charges

violated double jeopardy because he was subjected to multiple punishments for the same acts. In

his second point, Movant argues plea counsel was ineffective for failing to advise him one of the

State’s charges violated double jeopardy and litigate the double jeopardy defense. In his third

point, Movant argues plea counsel was ineffective for inducing him to plead guilty with promises

plea counsel would advocate for a lesser sentence during sentencing. In his final point, Movant

argues plea counsel was ineffective for failing to advocate for a lesser sentence during sentencing.

Finding no clear error by the motion court, we affirm.

                                 Factual and Procedural Background

        On August 5, 2015, Movant was charged by grand jury indictment with six counts of

unlawful merchandising practices in violation of section 407.020.3 The indictment alleged that,

between November 1, 2012, and April 11, 2014, and in connection with the sale of real estate,

Movant made false promises to Jacob Lindsey (Count 2), Latresa Parker (Count 4), Marcus

Guthrie (Count 6), Sean Alvey (Count 8), and Quianna Wooten (Count 10). The indictment also

alleged that, between November 1, 2012, and April 11, 2014, and in connection with the sale of

real estate, Movant omitted, concealed, and suppressed the material fact he was subject to a

permanent injunction prohibiting him from directly or indirectly advertising, offering to rent, and

renting any residential dwellings in the State of Missouri to potential real estate buyers and renters



3
 Movant was also charged with five counts of felony stealing in violation of section 570.030. The State entered a
nolle prosequi on and dismissed these counts at the plea hearing.



                                                       2
(Count 11). The indictment alleged Movant was a prior and persistent offender, as he had three

prior state convictions for felony stealing.

       On October 28, 2015, an attorney from the trial division of the Office of the Public

Defender (“initial counsel”) entered her appearance as Movant’s counsel. In September or October

2017, initial counsel was reassigned to the appellate division of the Office of the Public Defender

and withdrew from her representation of Movant. On October 11, 2017, three private attorneys

entered their appearance as Movant’s counsel. A few weeks later, they withdrew from their

representation of Movant due to a conflict of interest. On November 9, 2017, plea counsel entered

his appearance as Movant’s counsel.

       On January 19, 2018, the plea court held a hearing at which Movant entered guilty pleas to

six counts of unlawful merchandising practices in violation of section 407.020. Plea counsel noted

Movant’s pleas were open and “not pursuant to any plea negotiations with the State.” The plea

court asked Movant several questions to ensure he understood what it meant to enter guilty pleas.

Movant told the plea court he understood everything at his plea hearing. When the plea court

asked how his health was, Movant responded, “It’s not good.” The plea court stated, “I’m sure

your attorney will give me some information regarding that at sentencing.”

       The plea court noted the range of punishment for the unlawful merchandising practices

charges was one day to four years in the DOC and up to a $5,000 fine, or some combination of

fine and incarceration. The plea court noted that, because Movant was charged as a prior and

persistent offender, each charge of unlawful merchandising practices could be enhanced up to

seven years, with the total maximum range of punishment equaling forty-two years’ imprisonment

in the DOC. The plea court informed Movant it would decide sentencing, and Movant said he

understood. Movant told the plea court he understood “anything from one day to 11 years [was]




                                                3
potentially possible, and theoretically, even 42 years [was] possible.” He told the plea court he

understood he could not withdraw his guilty plea even if the plea court sentenced him to the

maximum.

         Movant told the plea court he discussed the trial strategy of his case—including the

elements of the charged offenses, his right to a jury trial, the motions plea counsel may file on his

behalf, the witnesses plea counsel may call on his behalf, and the likelihood of conviction if he

proceeded to a trial—with plea counsel. Movant said he had enough time to speak with plea

counsel about his case and he needed no more time to speak with plea counsel. Movant stated no

one threatened him or made him any promises that caused him to plead guilty against his will.

Movant told the plea court it was his decision alone to plead guilty to the charged crimes. Movant

told the plea court he understood he was waiving certain rights by pleading guilty, including the

right to a trial by jury, the right to confront the witnesses against him, the right to present evidence

in his defense, the right to testify, and the right to appeal the result of a jury trial. Movant told the

plea court he wished to give up these rights and plead guilty.

         The State recited the factual basis for the charges against Movant. Movant agreed those

facts were substantially correct and he was guilty of the crimes charged, except as to Count 2.

Movant stated he wished to enter an Alford plea on Count 2 and guilty pleas on the remaining five

counts.4 The plea court found Movant was a prior and persistent offender because he had three

prior state convictions for felony stealing. The plea court accepted Movant’s Alford plea and guilty

pleas, finding they were made “knowingly and voluntarily.”


4
  “An Alford plea enables a defendant to plead guilty to the charged crime and accept the criminal penalty even if he
is unwilling or unable to admit he committed the acts constituting the crime.” Moore v. State, 207 S.W.3d 725, 728
n.2 (Mo. App. S.D. 2006) (citing North Carolina v. Alford, 400 U.S. 25, 37, 91, S.Ct. 160, 27 L. Ed. 2d 162 (1970)). “In
reviewing a motion for post-conviction relief filed pursuant to Rule 24.035, an Alford plea is not treated differently
than a guilty plea.” Id. at 729.



                                                          4
       The plea court held Movant’s sentencing hearing on March 2, 2018.              The State

recommended Movant be sentenced to three years’ imprisonment in the DOC on the first five

counts of unlawful merchandising practices and a concurrent term of three years’ imprisonment in

the DOC on the remaining count for a total of fifteen years in the DOC. The State recommended

its proposed sentence run concurrent with a sentence Movant was serving in federal prison at the

time of his plea. Plea counsel suggested no changes, additions, or deletions to the sentencing

assessment report, made no sentencing requests, and presented no evidence of Movant’s medical

condition on the record at Movant’s sentencing hearing. The plea court sentenced Movant

according to the State’s recommendation.

       The plea court then inquired about the assistance of counsel Movant received. Movant

acknowledged he was represented by initial counsel and private counsel before he was represented

by plea counsel. Movant told the plea court that plea counsel resolved all his concerns about his

prior attorneys. When asked whether all his attorneys did everything he wanted them to, Movant

answered, “Not specifically.” Movant told the plea court he felt uncomfortable answering whether

any threats or promises to plead guilty were communicated to him. The plea court instructed

Movant to state his concerns in his motion for post-conviction relief. Movant told the plea court

he understood. The plea court found there was no probable cause to believe Movant received

ineffective assistance of counsel.

       Movant timely filed his pro se Rule 24.035 post-conviction relief motion on May 7, 2018.

The motion court appointed the Office of the Public Defender to represent Movant on July 24,

2018. On September 4, 2018, post-conviction counsel entered his appearance and requested a




                                               5
thirty-day extension to file an amended motion, which the motion court granted.5 On November

29, 2018, post-conviction counsel timely filed an amended motion and request for an evidentiary

hearing. In his amended motion, Movant alleged: (1) Count 11 of the indictment violated his right

against double jeopardy; (2) plea counsel failed to advise him Count 11 of the indictment violated

double jeopardy and litigate the double jeopardy defense; (3) plea counsel induced him to plead

guilty by promising to advocate for him during sentencing; and (4) plea counsel failed to request

a two-to-four-year sentence and present evidence of his medical condition during sentencing.6

        The motion court held an evidentiary hearing on March 1, 2019. At the evidentiary hearing,

Movant asked the motion court to take judicial notice of the underlying criminal case file and the

appellate filings and transcripts. The motion court heard testimony from plea counsel and

Movant.7 The State submitted no evidence at the hearing, other than the cross-examination of

witnesses. After taking the case under submission, the motion court entered its findings of fact,

conclusions of law, and judgment concluding Movant was not denied effective assistance of

counsel. The motion court found Movant’s claims that one of the State’s charges violated double

jeopardy and plea counsel was ineffective for failing to litigate the double jeopardy issue meritless

because “[M]ovant was not prosecuted for a single act on multiple objects or against multiple

victims, but rather was prosecuted for separate and discrete acts.”



5
 On October 24, 2018, the motion granted post-conviction counsel leave to withdraw as attorney for Movant. That
same day, new post-conviction counsel entered her appearance for Movant and requested an additional thirty-day
extension to file an amended motion. The motion court granted her request under Rule 24.035(g), which provides a
court may grant extensions of time in which to file an amended motion, so long as all extensions do not exceed sixty
days.
6
 Movant’s amended motion also alleged plea counsel failed to advise him about a lack of intent to defraud defense
and uncooperative State witnesses. The motion court denied these claims, and Movant does not appeal the motion
court’s denials.
7
 The motion court also heard testimony from initial counsel, who represented Movant from October 2015 until
September or October 2017, and one of the three private attorneys that represented Movant for a few weeks in October
2017.


                                                         6
       The motion court also rejected Movant’s claim that plea counsel induced him to plead

guilty by promising plea counsel would advocate for a lesser sentence during sentencing. The

motion court found the only evidence Movant presented on this claim was his “self-serving

testimony,” which it deemed “not credible.” The motion court similarly rejected Movant’s claim

that plea counsel failed to advocate for a lesser sentence during sentencing by introducing

mitigating evidence. The motion court found “additional advocacy by [P]lea [C]ounsel would not

have affected [Movant’s] ultimate sentence,” as the plea court was aware Movant had “significant

mental and medical issues from the sentencing assessment report” and “d[id] not f[ind M]ovant’s

medical issues to be particularly mitigating.” The motion court further found “[P]lea [C]ounsel

had a reasonable trial strategy in not attempting to argue mitigating factors that could have further

emphasized that [M]ovant was not taking responsibility for his crimes.”

       This appeal follows.

                                       Standard of Review

       Appellate review of the denial of a Rule 24.035 motion “is limited to a determination of

whether the motion court’s findings of fact and conclusions of law are clearly erroneous.” Rule

24.035(k). “The motion court’s findings are presumed correct.” Worthington v. State, 166 S.W.3d
566, 572 (Mo. banc 2005) (citing Black v. State, 151 S.W.3d 49, 54 (Mo. banc 2004)). Clear error

will be found only if “we are left with a ‘definite and firm impression’ that the motion court made

a mistake.” McGuire v. State, 523 S.W.3d 556, 563 (Mo. App. E.D. 2017) (quoting Zink v. State,

278 S.W.3d 170, 175 (Mo. banc 2009)).




                                                 7
                                            Discussion

                          Point I: Alleged Violation of Double Jeopardy

       In his first point, Movant argues the motion court clearly erred by denying his claim one

of the State’s charges violated double jeopardy because he was subjected to multiple punishments

for the same acts. He contends “Count 11 involved the same victims and acts as charged in Counts

4, 6, and 10 and therefore violated [his] right against double jeopardy.” Movant also argues the

acts charged in Counts 4, 6, 10, and 11 constituted a “continuous course of conduct for which the

legislature did not intend to authorize multiple units of prosecution.”

        “The Double Jeopardy Clause of the Fifth Amendment, made applicable to the states by

the Fourteenth Amendment, ‘prevents a criminal defendant from being subjected to multiple

punishments for the same offense.’” State v. Harris, 243 S.W.3d 508, 511 (Mo. App. W.D. 2008)

(quoting State v. Dravenstott, 138 S.W.3d 186, 190 (Mo. App. W.D. 2004)). “Double jeopardy is

a question of law that we review de novo.” Yates v. State, 158 S.W.3d 798, 801 (Mo. App. E.D.

2005) (citing State v. Schumacher, 85 S.W.3d 759, 761 (Mo. App. W.D. 2002)). “When reviewing

a double jeopardy claim after a guilty plea, we consider the transcript from the guilty plea and the

information or indictment.” Id. (citing Peiffer v. State, 88 S.W.3d 439, 441 (Mo. banc 2002)).

       The indictment charged Movant with six counts of unlawful merchandising practices under

section 407.020. Five of the six counts (Counts 2, 4, 6, 8, and 10) alleged Movant made false

promises in connection with the sale of real estate to five victims. The remaining count (Count

11) alleged Movant concealed, suppressed, or omitted a material fact in connection with the sale

of real estate. The transcript from Movant’s guilty plea revealed the factual basis for Count 11

was Movant concealed, suppressed, and omitted a material fact in connection with offering to rent




                                                 8
to Latresa Parker, Marcus Guthrie, and Quianna Wooten, the victims named in Counts 4, 6, and

10 of the indictment.

       Section 407.020.3 provides “[a]ny person who willfully and knowingly engages in any act,

use, employment or practice declared to be unlawful by this section with the intent to defraud shall

be guilty of a class D felony.” § 407.020.3. Section 407.020.1 declares these acts unlawful: “[t]he

act, use or employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce.”

§407.020.1 (emphasis added).

       Movant argues the fact he was convicted under section 407.020.3 of two “unlawful” acts,

as defined by section 407.020.1, violates double jeopardy. Movant’s argument is without merit.

“The double jeopardy clause prohibits multiple punishments for the same offense.” Yates, 158
S.W.3d at 801 (citing North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct. 2072, 23 L. Ed. 2d 656

(1969)). To determine whether there are two offenses or only one, we apply the Blockburger test,

which asks “whether each provision requires proof of an additional fact which the other does not.”
Id. at 802 (alteration omitted) (quoting Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct.
180, 76 L. Ed. 306 (1932)). “It is not a double jeopardy violation . . . to convict and punish a

defendant in a single trial of several offenses arising from the same set of facts if he has ‘in law

and in fact committed separate crimes.’” Id. at 801.

       The Missouri Code of State Regulations defines “false promise” and “concealment,

suppression, and omission of a material fact” as used in Chapter 407. A “false promise” is “any

statement or representation which is false or misleading as to the maker’s intention or ability to

perform a promise, or likelihood the promise will be performed.” MO. CODE REGS. ANN. tit. 15,




                                                 9
§ 60.9.060 (1994). “Concealment of a material fact is any method, act, use or practice which

operates to hide or keep material facts from consumers.” Id. § 60.9-110. “Suppression of a

material fact is any method, act, use or practice which is likely to curtail or reduce the ability of

consumers to take notice of material facts which are stated.” Id. “Omission of a material fact is

any failure by a person to disclose material facts known to him/her or upon reasonable inquiry

would be known to him/her.” Id.

       The unlawful act of making a false promise requires proof Movant made a statement or

representation that was false or misleading. The unlawful act of concealing, suppressing, or

omitting a material fact requires proof Movant hid, curtailed, or failed to disclose a material fact.

Under the Blockburger test, each of these offenses has a different element than the other. Thus,

making false promises and concealing, suppressing, or omitting a material fact constitute separate

offenses.

       Movant cites section 556.041 to argue the acts of making a false promise and concealing,

suppressing, or omitting a material fact constituted a “continuous course of conduct for which the

legislature did not intend to authorize multiple units of prosecution.” However, Movant’s reliance

on section 556.041 is misplaced.

       Section 556.041(4) provides:

       When the same conduct of a person may establish the commission of more than
       one offense he may be prosecuted for each such offense. He may not, however, be
       convicted of more than one offense if . . . [t]he offense is defined as a continuing
       course of conduct and the person’s course of conduct was uninterrupted, unless the
       law provides that specific periods of such conduct constitute separate offenses.

As explained, making false promises and concealing, suppressing, or omitting a material fact do

not constitute the “same conduct.” Nor are these offenses “defined as . . . continuing course[s] of

conduct.” Movant cites no authority that indicates either offense is so defined. Thus, section




                                                 10
556.041(4) does not prohibit Movant’s convictions for making false promises and concealing,

suppressing, or omitting material facts under section 407.020.

       The motion court did not clearly err by denying Movant’s claim that one of the State’s

charges violated double jeopardy.

       Point I is denied.

                            Points II-IV: Ineffective Assistance of Counsel

       Movant’s remaining three points on appeal argue the motion court clearly erred by denying

his claims plea counsel rendered him ineffective assistance of counsel.

       “[T]o prevail on a claim of ineffective assistance of counsel, a movant must show by a

preponderance of the evidence (1) that his attorney failed to exercise the customary skill and

diligence that a reasonably competent attorney would perform under similar circumstances, and

(2) that he was prejudiced thereby.” Ventimiglia v. State, 468 S.W.3d 455, 462 (Mo. App. E.D.

2015). However, “[w]hen a claim of ineffective assistance of counsel follows a guilty plea, the

claim of ineffective assistance is ‘immaterial except to the extent it impinges on the voluntariness

and knowledge with which a movant pled guilty.’” Id. (alterations omitted) (quoting Cain v. State,

859 S.W.2d 715, 717 (Mo. App. E.D. 1993)). If an examination of the guilty plea proceedings

directly refute a movant’s claim that his plea was involuntary, no ineffective assistance of counsel

will be found. Id.

           Point II: Plea Counsel’s Alleged Failure to Advise About Double Jeopardy

       In his second point, Movant argues the motion court clearly erred by denying his claim

plea counsel was ineffective for failing to advise him Count 11 violated double jeopardy and

litigate the double jeopardy defense. As explained in Point I, Movant’s convictions do not violate

double jeopardy. “[C]ounsel’s failure to make meritless objections does not render a plea




                                                  11
involuntary.” Mullins v. State, 262 S.W.3d 682, 685 (citing Salmons v. State, 16 S.W.3d 635, 638

(Mo. App. W.D. 2000)). “If there is no double jeopardy violation, a claim that counsel was

ineffective for failure to object on double jeopardy grounds is moot.” Id. (citing Hagan v. State,

836 S.W.2d 459, 464 (Mo. banc 1992)).

       The motion court did not clearly err by denying Movant’s claim that plea counsel was

ineffective for failing to advise him Count 11 violated double jeopardy and litigate the double

jeopardy defense.

       Point II is denied.

            Point III: Plea Counsel’s Alleged Inducement of Movant to Plead Guilty

       In his third point, Movant argues the motion court clearly erred by denying his claim plea

counsel was ineffective for inducing him to enter open guilty pleas with promises plea counsel

would request a two-to-four-year sentence and present evidence of his medical condition during

sentencing. Movant contends, but for plea counsel’s promises, he would not have entered open

guilty pleas. Movant argues plea counsel’s promises rendered his guilty pleas involuntary.

       The motion court did not clearly err. Here, the plea and sentencing hearing transcripts

directly refute Movant’s assertion his guilty pleas were involuntary. See Ventimiglia, 468 S.W.3d

at 462. Movant’s responses to the plea court’s inquiries demonstrate his open guilty pleas were

made voluntarily and with a full understanding of their consequences. Movant assured the plea

court he understood what it meant to enter guilty pleas. He stated he understood the ranges of

punishment he faced. He stated he understood the plea court had full discretion to decide his

sentencing. He stated he understood the plea court could sentence him up to forty-two years in

prison. He stated he understood he could not withdraw his guilty pleas even if the plea court

sentenced him to the maximum.




                                               12
       Movant assured the plea court he discussed the trial strategy of his case—including the

elements of the charged offenses, his right to a jury trial, the motions plea counsel may file on his

behalf, the witnesses plea counsel may call on his behalf, and the likelihood of conviction if he

proceeded to a trial—with plea counsel. Movant confirmed he had enough time to speak with plea

counsel about his case and needed no more time to speak with plea counsel. Additionally, Movant

stated no threats or promises had been made to induce him to plead guilty against his will. Movant

also confirmed at the plea hearing he understood his constitutional rights, including the right to a

trial, and understood he was waiving those rights by pleading guilty. Movant told the plea court

it was his decision alone to plead guilty to the charged crimes. Movant admitted he was guilty of

the crimes charged, except as to Count II, and stated he wished to enter an Alford plea on Count II

and guilty pleas on the remaining five counts. Movant’s responses to the plea court during his plea

and sentencing proceedings show he entered his Alford plea and guilty pleas knowingly and

voluntarily. See id.

       At his sentencing hearing, Movant stated he was “not specifically” satisfied with plea

counsel’s representation and he felt uncomfortable answering whether any threats or promises to

plead guilty were communicated to him. He understood he could explain whether any threats or

promises to plead guilty were communicated to him in his Rule 24.035 motion. At his evidentiary

hearing, Movant testified plea counsel promised he would request a two-to-four-year sentence and

present evidence of Movant’s medical condition during sentencing, which induced him to plead

guilty. However, the motion court denied Movant’s claim because it found the only evidence

Movant presented plea counsel induced him to plead guilty with promises was his “self-serving

testimony,” which it deemed “not credible.” It is the motion court’s prerogative to determine the

credibility of witnesses at a post-conviction relief evidentiary hearing, “as the motion court has a




                                                 13
‘superior opportunity to judge the credibility of . . . witnesses.” Tate v. State, 461 S.W.3d 15, 24

(Mo. App. E.D. 2015) (quoting State v. Twenter, 818 S.W.2d 628, 635 (Mo. banc 1991)). The

motion court “is free to believe or disbelieve the testimony of any witness, including the movant.”
Id. We see no reason to disturb the motion court’s finding that Movant’s testimony was not

credible.

       The motion court did not clearly err by denying Movant’s claim plea counsel was

ineffective for inducing him to enter open guilty pleas.

       Point III is denied.

      Point IV: Plea Counsel’s Alleged Failure to Advocate for Movant During Sentencing

       In his final point, Movant argues the motion court clearly erred by denying his claim plea

counsel was ineffective for failing to advocate for a lesser sentence during sentencing.

Specifically, Movant argues plea counsel failed to request a two-to-four-year sentence and present

evidence regarding Movant’s medical history during sentencing. He argues, had he known plea

counsel would not request a lesser sentence and present evidence regarding his medical history

during sentencing, he would not have entered open guilty pleas. He argues plea counsel’s failures

rendered his guilty pleas involuntary.

       The motion court did not clearly err. As stated in Point III, we find Movant’s guilty pleas

were entered voluntarily and with a full understanding of the consequences.

       Further, at the evidentiary hearing, plea counsel testified he presented Movant’s medical

records and federal pre-sentence investigation report and argued a lesser sentence should be

imposed in the judge’s chambers before sentencing. Plea counsel testified he knew the plea court

planned to impose a fifteen-year sentence after the in-chambers discussion, so he made no further

arguments on the record at Movant’s sentencing. The motion court found plea counsel’s testimony




                                                14
credible and it was reasonable trial strategy for plea counsel to not offer argument on these matters

during sentencing. Although Movant testified to the contrary, the motion court found Movant’s

testimony “not credible.” The motion court was free to believe plea counsel’s testimony and

disbelieve Movant’s testimony. See Tate, 461 S.W.3d at 24. We see no reason to disturb the

motion court’s finding that Movant’s testimony was not credible.

       The motion court did not clearly err by denying Movant’s claim that plea counsel was

ineffective for failing to advocate for a lesser sentence during sentencing.

       Point IV is denied.

                                            Conclusion

       The motion court’s judgment is affirmed.




                                              _______________________________
                                              Philip M. Hess, Judge


Gary M. Gaertner, Jr., P.J. and
Michael E. Gardner, J. concur.




                                                 15